Citation Nr: 0515411	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  97-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for vascular headaches. 

4.  Entitlement to service connection for bilateral thumb 
condition. 

5.  Entitlement to service connection for chest pain. 

6.  Entitlement to a higher initial evaluation for 
patellofemoral pain syndrome with chondromalacia, right knee 
(right knee disorder), currently evaluated as 10 percent 
disabling.

7.  Entitlement to a higher initial evaluation for residuals 
of a right ankle sprain, currently evaluated as 10 percent 
disabling.

8.  Entitlement to a compensable evaluation for 
patellofemoral pain syndrome, left knee (left knee disorder).

9.  Entitlement to a compensable evaluation for bicipital 
tendonitis, right shoulder (right shoulder disorder).

10.  Entitlement to a compensable evaluation for a lower back 
strain.

11.  Entitlement to a higher initial evaluation for recurrent 
urethral stricture, status post urethral meatotomy with 
internal urethrotomy (urethral disorder), currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Due to the veteran's change in residence, this 
case has been transferred to the RO in Los Angeles, 
California.

In addition to the above issues, the veteran also appealed an 
entitlement to service connection claims for dysthymic 
disorder claimed as post-traumatic stress disorder and for 
thigh abscesses and furuncles.  In a June 2003 rating 
decision, the RO granted service connection for both claims, 
effective December 28, 1996.  Both decisions represent a full 
grant of benefits and therefore, neither claim remains on 
appeal.  

The issues of higher initial evaluation for right knee 
disorder, right ankle sprain, left knee disorder, right 
shoulder disorder, lower back disorder, and urethral disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence demonstrates that bilateral 
pes planus is attributable to the veteran's active service.

2.  Competent medical evidence demonstrates that sinusitis is 
attributable to the veteran's active service.

3.  Competent medical evidence demonstrates that vascular 
headaches are attributable to the veteran's active service.

4.  There is no competent medical evidence of a current 
bilateral thumb disorder in the record.  

5.  Chest pains is not a disability for VA compensation 
purposes, nor is there competent medical evidence relating 
chest pains to a disorder not already service-connected.  






CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, bilateral pes 
planus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Resolving doubt in the veteran's favor, sinusitis was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Resolving doubt in the veteran's favor, vascular 
headaches was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Bilateral thumb condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  Chest pains was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decision was made prior to 
passage of the VCAA.  Therefore, it was not possible for VA 
to issue the VCAA notice before the initial decision was 
made.  In addition, the RO notified the veteran of the 
evidence and information necessary to substantiate his claims 
in a January 2004 letter.  The VA fully notified the veteran 
of what is required to substantiate such claims in the 
letter, and in the August 2004 supplemental statement of the 
case (SSOC).  Together, the VCAA letter and SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran has identified no other 
evidence.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes numerous service 
medical records and VA examination reports dated in February 
1998, June 1998, and October 1998, and written statements 
from the veteran.  As VA examinations and other medical 
evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Pes Planus, Sinusitis, Vascular Headaches

The RO denied the service connection claims for pes planus, 
sinusitis, and vascular headaches in a March 1997 rating 
decision, asserting that the claimed conditions are not in 
the records.  However, service medical records indicate 
treatment for pes planus, sinus problems, and vascular 
headaches, as well as a diagnosis of pes planus and vascular 
headaches on separation examination from active duty service.  

Service medical records show that on entrance examination 
report dated in September 1988, the veteran had no clinical 
findings or diagnosis of pes planus, sinusitis, or vascular 
headaches.  An April 1992 clinical record noted complaints of 
sinus pain for three days.  Radiological report noted no 
sinusitis.  

In the Report of Medical History, dated in September 1996, 
the veteran was noted as complaining of having sinusitis 
since 1989.  He complained of experiencing sinus problems 
during cold weather. He also indicated that he had migraine 
problems during service.  The veteran was evaluated for 
migraines in 1992 through 1994.  He currently experienced 
slight migraines every now and then.  He also complained of 
having pes planus causing pains atop of his feet.  In the 
Report of Medical Examination dated in September 1996, the 
veteran was diagnosed with pes planus bilaterally and 
vascular headaches.  The examiner recommended that the 
veteran receive specialist examinations from a podiatrist and 
neurologist.  

Post-service medical evidence demonstrated continual 
complaints from the veteran of pes planus, sinus problems, 
and headaches following service.  VA examination reports soon 
after separation from active duty service also showed a 
diagnosis of pes planus, sinusitis, and vascular headaches.  

VA Neurological examination report following service dated in 
February 1998 noted that the veteran complained of a history 
of episodes of severe pounding and pressure type of frontal 
headaches radiating to temporal regions since 1991.  At that 
time, he had headaches throughout the day and night, 
associated with weakness, feeling hot, and exhaustion.  Since 
1995, the veteran complained of frequent episodes at least 
four per year and half of the time associated with nausea and 
vomiting.  He denied history of scintillating scotomas.  The 
veteran took Motrin 900mg for temporary relief.  The veteran 
also gave a history of "regular" headaches in temporal 
regions, once in two weeks relieved by Tylenol in an hour.  
Examination revealed that cranial nerves, motor and sensory 
systems were within normal limits.  The veteran was diagnosed 
with mixed vascular and tension headaches.  

VA Nose, Sinus, Larynx, and Pharynx Examination dated in 
February 1998 noted the veteran's complaints of pressure in 
the maxillary and frontal regions associated with greenish 
nasal discharge since 1989.  He stated that since then, every 
winter he experienced episodes of pressure in the maxillary 
and frontal regions, associated with running nose for 1-2 
days and he took Sudafed, which gave temporary relief.  X-ray 
findings of paranasal sinuses in February 1998 revealed 
partial opacification of both maxillary antra and could not 
rule out muccal periosteal thickening and sinusitis.  The 
diagnosis was recurrent sinusitis during winter, by history; 
radiological evidence of bilateral antral sinusitis.  The 
examiner's opinion was that the veteran had radiological 
evidence of bilateral maxillary antral sinusitis at present.  
History suggested recurrent sinusitis during winter.

VA podiatry examination dated in June 1998 indicated that the 
veteran complained of having some pain in cold weather and 
some tingling in the distal part of his foot.  He stated that 
he soaked his foot in hot water and takes Tylenol for relief.  
Examination of the feet showed 3 degrees of forefoot valgus 
on the right, 3 degrees of forefoot valgus on the left.  The 
calcaneus was perpendicular to the floor during stance and 
there was no bowing of the Achilles tendon during stance.  
There was no complicated forefoot valgus in stance.  The 
diagnostic was very mild bilaterally pes planus without any 
functional or static symptomatology.  

In sum, the Board finds that the evidence of record supports 
the veteran's claim that his bilateral pes planus, sinusitis, 
and vascular headaches are attributable to his period of 
active service.  Separation examination demonstrates a 
diagnosis of pes planus and vascular headaches.  The evidence 
shows subjective complaints of the same symptoms from the 
veteran during service and after service.  Competent medical 
evidence demonstrates a current diagnosis of pes planus, 
sinusitis, and vascular headaches soon after separation from 
active duty service.  Although there is no diagnosis of 
sinusitis in service, the February 1998 VA examination report 
noted "recurrent" sinusitis, indicating that the veteran's 
in-service symptoms were productive of sinusitis.  This 
evidence demonstrates continuity of symptomatology for 
bilateral pes planus, sinusitis, vascular headaches.  
38 C.F.R. § 3.303 (2004).  There is no evidence of a 
preexisting condition or other competent clinical evidence to 
refute these findings. 

Resolving all reasonable doubt in the veteran's favor, the 
Board conclude the veteran's claims of service connection for 
bilateral pes planus, sinusitis, and vascular headaches are 
granted.  

Bilateral Thumb Disorder and Chest Pain

The veteran asserted in his notice of disagreement dated in 
April 1997 that he was treated for bilateral thumb problem 
and chest pains in service and should be entitled to service 
connection for both disorders.  

Service medical records demonstrated that the veteran was 
treated for a bilateral thumb problem in 1990 related to an 
accident while playing football.  The veteran was diagnosed 
with a right thumb sprain in October 1990 and was treated 
again in November 1990 for both thumbs and was given a thumb 
splint for his right thumb.  However, no recurrent thumb 
problems were noted in the service medical records.  In 
addition, the Report of Medical Examination from service 
dated in September 1996 made no clinical findings of a 
chronic thumb problem in either hand.  Medical evidence 
following service was also negative for findings of any 
residual thumb problems or any diagnosis of a thumb related 
disorder.  

The evidence summarized above demonstrates evidence of a 
thumb injury in service that resolved without a chronic, 
diagnosed thumb disorder or any residuals from a thumb 
injury.  As noted previously, without competent medical 
evidence demonstrating a current diagnosed disorder, the 
claim must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. 
App. 223.  

With regards to the service connection claim for chest pain, 
service medical records demonstrated numerous complaints of 
chest pain during service, including emergency care treatment 
in July 1995.  X-ray evidence of the lungs in July 1995 was 
negative.  Examination of the chest in August 1995 was also 
negative for any diagnosable chest disorder.  Report of 
Medical Examination from service dated in September 1996 
acknowledged the veteran's complaints of chest pain, but no 
diagnosis other than chest pain was noted in the report. 

Following service, the RO granted service connection for 
obstructive airway disease.  The record contains no other 
chest-related disorder that has been diagnosed following 
service, other than pain.  Pain is not disorder for VA 
compensation purposes.  38 C.F.R. § 3.303.  Therefore, as 
there is no competent medical evidence of a diagnosable 
disorder not already service-connected, the claim must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  

In sum, the Board concludes that the preponderance of the 
evidence is against the service connection claims for 
bilateral thumb disorder and chest pain.  The competent 
medical evidence demonstrates no current chronic thumb 
disorder or disorder related to chest pain not already 
service-connected.  Thus, the veteran's service connection 
claims are denied.


ORDER

Entitlement to service connection for pes planus, vascular 
headaches, and sinusitis are granted.  To this extent, the 
appeal is granted.

Entitlement to service connection for bilateral thumb 
disorder is denied.  To this extent, the appeal is denied. 

Entitlement to service connection for chest pains is denied.  
To this extent, the appeal is denied. 


REMAND

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2004).

With regards to the higher initial evaluation claims on 
appeal, review of the record shows the most recent VA 
examination evaluation was conducted in 1998, approximately 
seven years ago.  One attempt to schedule the veteran for a 
VA examination was made in September 1998, but the record 
showed that the veteran did not show.  However, the veteran's 
representative raised a concern that the veteran did not 
receive notification of the examination appointment.  

The record shows that the RO sent notice of a June 2003 
rating decision to the veteran to one address and then, 
approximately three months later, sent notice of the October 
2003 scheduled examination to the veteran at a different 
address.  It is far from certain that the veteran received 
adequate notification of the scheduled examination.  No other 
examination was scheduled for the veteran over the last seven 
years.  

For the bilateral knee, right ankle, and right shoulder 
disorders, no post-service medical evaluation was provided.  
Moreover, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). There 
is no competent medical evidence addressing the Deluca 
factors.  Specifically for the knee disorders, General 
Counsel recently held that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for the same joint.  
VAOPGCPREC 9-04 (2004).

For the lower back strain, during the pendency of this 
appeal, there were significant changes in the regulations 
pertaining to back disorders.  A review of the claims file 
reflects that the veteran's lower back claim was considered 
under the old and the regulations effective September 22, 
2002, and under the new spine regulations effective September 
26, 2003.  68 Fed. Reg. 51,454- 458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  However, 
the most recent VA examination report, dated in October 1998, 
did not address the veteran's symptomatology. 

For the urethral disorder, the most recent VA examination is 
dated in 1998, which is too remote to determine the current 
nature and extent of his disorder.  

Based upon the above information, the Board finds that 
examination is necessary before adjudication on the merits of 
the above issues.  38 C.F.R. § 3.159(a) (2004).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of all 
symptoms and impairment from the 
veteran's service-connected bilateral 
knee disorder, right ankle disorder, 
right shoulder disorder, and lower back 
disorder.  The claims folder must be made 
available to and reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected bilateral knee, right 
ankle, right shoulder, and lower back 
disorders. Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour; muscle 
spasm on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; or abnormal mobility 
on forced motion. Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups; and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neurologic manifestations 
due to the service-connected disorders. 
Any functional impairment of the lower or 
upper extremities should be identified.  
For the lower back disorder, the examiner 
should assess the frequency and duration 
(number of days) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The rationale for all 
opinions expressed should also be 
provided.

2.  The veteran should be afforded a 
urological examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheet for urethrostenosis, the 
examiner is to provide a detailed review 
of the history of any disability, any 
current complaints, and the nature and 
disabling extent of any urethrostenosis.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the new medical evidence and re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


